UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 February 18, 2015 Date of report (date of earliest event reported) STEINER LEISURE LIMITED (Exact name of registrant as specified in its charter) Commonwealth of The Bahamas (State or other jurisdiction of incorporation) 0-28972 98-0164731 (Commission File Number) (IRS Employer Identification No.) Suite 104A, Saffrey Square P.O. Box N-9306 Nassau, The Bahamas Not Applicable (Address of principal executive offices) (Zip Code) (242) 356-0006 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (e)At its meeting held on February 18, 2015, the compensation committee (the "Committee") of the board of directors of Steiner Leisure Limited (the "Company") approved the awards of discretionary bonuses for 2014 to certain executive officers of the Company, including certain of the Company's "named executive officers" for purposes of the Company's most recently required disclosure pursuant to Item 402(c) of Regulation S-K.Leonard Fluxman, President and Chief Executive Officer of the Company, received a bonus in the amount of $500,000 and Stephen Lazarus, Chief Operating Officer and Chief Financial Officer of the Company, received a bonus in the amount of $200,000. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. STEINER LEISURE LIMITED Date:February 24, 2015 /s/ Leonard I. Fluxman Leonard I. Fluxman President and Chief Executive Officer
